Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 – 32, 34 and 37 – 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sood et al. (US Pub. No. 2017/0069192 A1).
With regards to claim 22 , Sood discloses a method for tracking and reporting estimated vitamin D dosage from direct exposure to sunlight [0014] [0028] [0041] [0075] [0090] [0095] (Figure 3B), the method comprising: receiving, by a processor 202 of a device 100 [0009][0108], a plurality of data values derived from an acquired signal of a sensor having sensitivity to ultraviolet B intensity of sunlight [0028] [0030 [0060]; accumulating, by the processor 202 [0037], in a memory 204 of the device [0013], for a pre-defined period of time [0009] [0013] [0028] [0067], the plurality of data values [0013]; determining [0014] (Figure 5), by the processor 202, a value of estimated Vitamin D dosage for the pre-defined period of time based on the accumulated data values associated with the pre-defined period of time [0041] [0090] (Figure 3B) ; and presenting, via a display  210 [0010] [0032 [0049]], upon direction of the processor 202, a graphical representation [0015] [0025]  [0069](FIGS. 3A-3E) of a parameter value associated with estimated dosage value of Vitamin D  [0041] or an estimated remaining amount value of Vitamin D dosage required [0028][0073], wherein the parameter value is derived from the estimated vitamin D dosage for the pre-defined period of time [0028] [0049].
With regards to claim 23, Sood discloses the parameter value is an estimated dosage value of Vitamin D obtained over a current day, over a current week, or over a user-defined period [0014].
With regards to claim 24, Sood discloses the estimated dosage value of Vitamin D obtained over the current day, over the current week, or over the user-defined period is determined by a computing operation that scales and/or offsets the accumulated data values associated with the pre-defined period of time with a set of pre-defined values [0047] [0046] [0065] [0071]. 
With regards to claim 25, Sood discloses wherein the parameter value is associated with an estimated remaining amount value of Vitamin D dosage required or recommended for a current day, for a current week, or for over a user-defined period [0047] [0063] [0064] [0065].
With regards to claim 26, Sood discloses the estimated remaining amount value of Vitamin D dosage required or recommended for the current day, for the current week, or for over the user-defined period is determined [0046] [0047] [0049] [0063]. 
With regards to claim 27, Sood discloses determining, by the processor 202, a parameter value associated with a recommended exposure time to direct sunlight based on a set of user-defined parameters [0046] [0047] [0049] [0063] – [0066].
With regards to claim 28, Sood discloses the set of user-defined parameters comprises a first user-defined parameter associated with a user skin type or user skin sensitivity [0049] [0063] – [0066].
With regards to claim 29, Sood discloses the set of user-defined parameters comprises a second user-defined parameter associated with a degree of area of exposed body surface area [0072] [0075].
With regards to claim 30, Sood discloses the set of user defined parameters comprises a third user-defined parameter selected from the group consisting of age, Vitamin D deficiency condition, and diagnosed disorder [0058] [0075] [0093] [0088] 
With regards to claim 31, Sood discloses presenting, via the display 210, upon direction of the processor 202, a graphical representation of a second parameter, and/or a visual cue, associated with a current UV exposure index [0063], wherein the graphical representation of the second parameter, and/or the visual cue, indicate a current safe exposure to the direct sunlight or indicate a current harmful exposure to the direct sunlight [0032] (Figures 3A -4e).
With regards to claim 32, Sood discloses the current UV exposure index (i.e., UVI) [0063] is determined by: i) comparing a parameter value derived from a last set of data values of the plurality of data values received by the processor202  from the sensors 102 to one or more UV threshold values (i.e., either the UVI recommended or on the user picks themselves), wherein at least one of the one or more UV threshold values is associated with the current safe exposure to the direct sunlight or the current harmful exposure to the direct sunlight (i.e., either the UVI or one that a user believes is safe); or ii) comparing a currently acquired signal of the sensor 10 to one or more UV threshold signal levels, wherein at least one of the one or more UV threshold signal levels is associated with the current safe exposure to the direct sunlight or the current harmful exposure to the direct sunlight [0060] – [0070].
With regards to claim 34, Sood discloses the device is a hand-held system, a wearable system (i.e., bracelet, watches, headphones, helmets, hats, finger rings, jewelry pieces, sunglasses, clothing backpacks, clips, key chains and the like) [0018], or a component of, or a set of components in, a mobile electronic device (i.e., wearer characteristics can include a burn rate for the wearer. The output device can include a light, a display, a vibrating motor, or the like. The wearable device can include a heart rate monitor, one or more movement sensors, a location sensor, or the like) [0010].
With regards to claim 37, Sood discloses transmitting [0011] [0013] [0108], by the processor202 [0038], to a remote computing device 228 [0037] (Figure 2), one or more device parameters values associated i) the determined value of estimated Vitamin D dosage for the pre-defined period of time, ii) the accumulated data values associated with the pre-defined period of time, or iii) the presented parameter value associated with the obtained dosage of Vitamin D from the exposure to direct sunlight over the course of the pre-defined period of time with [0043][0045] [0075].
With regards to claim 38 , Sood discloses an apparatus 200 or tracking and reporting estimated vitamin D dosage from direct exposure to sunlight, the apparatus comprising: a processor 202; and a memory 204 having instructions stored thereon, wherein the instructions when executed by the processor 202, cause the processor 202 to: receive a plurality of data values derived from an acquired signal of a sensor having sensitivity to ultraviolet B radiation of sunlight; accumulate, for a pre-defined period of time, the plurality of data values; determine a value of estimated Vitamin D dosage for the pre-defined period of time based on the accumulated data values associated with the pre-defined period of time; and cause graphical representation of a parameter value associated with obtained dosage of Vitamin D from exposure to direct sunlight over the course of the pre-defined period of time, wherein the parameter value is derived from the estimated vitamin D dosage for the pre-defined period of time (Abstract) [0036] – [0050] (Figure 5).
With regards to claim 39, Sood discloses a housing (i.e., see devices in figures) having a display 210 coupled thereto, the housing forming a wearable device or hand-held system (Figures 1A -4E).
With regards to claim 40, Sood discloses a housing and an attachment member, collectively having a form of a watch, a hat, a headpiece, a neck piece, a neck band, a bracelet, a ring, an eye piece, an arm band [0035].
With regards to claim 41, Sood discloses the instructions when executed by the processor 202, further cause the processor 202 to determine a parameter value associated with recommended exposure time to direct sunlight based on a set of user-defined parameters [0046] [0047] [0049] [0063] – [0066].
With regards to claim 42, Sood discloses the instructions when executed by the processor 202, further cause the processor to compare a parameter value, derived from a last set of data values of the plurality of data values received by the processor 202 from the sensor 102, to one or more UV threshold values, wherein at least one of the one or more UV threshold values is associated with a current safe exposure to the direct sunlight or a current harmful exposure to the direct sunlight [0060] – [0070].; and present one or more graphical representations of a second parameter [0032] (Figures 3A -4e)., and/or a visual cue, associated with a current UV exposure index, wherein the graphical representation of the second parameter, and/or the visual cue, indicate the current safe exposure to the direct sunlight or the current harmful exposure to the direct sunlight [0060] – [0070]. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Bakowski (EP 2,175,497 B1).
With regards to claim 33, Sood discloses the claimed invention according to claim 24, absent some degree of criticality the recitation that the sensor is selected from a plurality of detectors as claimed is considered only an obvious matter of design choice involving only routine skill of the art. 
For example, Bakowski relates to the detection art, specifically, regarding avalanche photodiodes for detecting ultraviolet photons. Bakowski discloses that a highly sensitive photodiode making it possible to detect many levels of radiation which is required for several applications. 
Bakowski teaches that a photodiode comprisig a highly doped semiconductor layer of SiC and doped according to a second conductivity type located directly under the second electrode for makes a good ohmic contact thereto and thus a good photodiode. This results in an efficient conducting of the charge carriers to this second electrode [0021] (Summary of Invention). It would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Sood to include the teachings such as that taught by bakowski in order to improve detector operations. 
6.	Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Lai et al.  (US Pub. No. 2014/0034815 A1).
With regards to claim 34, Sood discloses the claimed invention according to claim 24, absent some degree of criticality, the recitation that the sensor is a PLZT thin-film photodiode as claimed is only considered an obvious matter of design choice involving only routine skill of the art. For example, Lai relates to photodetector for UV sensor modules [0115].
 Lai teaches that a PLZT sensor, subrationally like the one as broadly claimed, on a silicon substrate 805, makes it possible to realize a more user-friendly, reliable, and portable photo detector, including UV detector [0121]. It would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Sood to include the teachings such as that taught by Lai in order to improve detector operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884